Title: From John Adams to William Stephens Smith, 23 October 1815
From: Adams, John
To: Smith, William Stephens



Dear Sir
Quincy Octr. 23 1815

Cobbets Letter to Niles, inclosed in yours of the 17th, with some of his usual fooleries, contains many important facts and ingenious reflections, Sometimes lear I love Clergimen because they are often Sociable and Sensible Men, and sometimes learned: but the Priesthood Seems to have Something militant and belligerent in its nature. The high ones are always gladiators. Their Controversies are eternal and interminable as the divisibility of Matter. They have ended either in Infidelity or in a conviction of the necessity of a Sovereign Judge of the Faith. The Church has Authority in matters of Faith, Says England. His Holiness has unlimited Jurisdiction and absolute Power in all Controversies, Says Rome: and the Peace and order of Church and State cannot be preserved without it. Indeed the two late British Oracles Burke and Johnson Seemed to think an infallible Head, necessary.
Whether the Wrangles and Squabbles of our American Theologians will most promote Popery or Infidelity is left to your future Experience / by your
John Adams